Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-16-2002

Lepages Inc v. MN Mining Mfg Co
Precedential or Non-Precedential:

Docket 0-1368o




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Lepages Inc v. MN Mining Mfg Co" (2002). 2002 Decisions. Paper 19.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/19


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed January 16, 2002

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

Nos. 00-1368 and 00-1473

LEPAGE'S INCORPORATED;
LEPAGE'S MANAGEMENT COMPANY, LLC,

       Appellees/Cross-Appellants

v.

3M (MINNESOTA MINING AND MANUFACTURING
COMPANY); KROLL ASSOCIATES, INC.

Minnesota Mining and Manufacturing Company,

       Appellant

On Appeal from the United States District Court
for the Eastern District of Pennsylvania
(D.C. Civ. No. 97-03983)
District Judge: The Hon. John R. Padova

Argued July 12, 2001

BEFORE: SLOVITER, ALITO, and GREENBERG,
Circuit Judges
ORDER AMENDING OPINION

IT IS ORDERED that the dissent to the slip opinion in
the above case, filed January 14, 2002, be amended as
follows:

Page 39, line 5 - The word "above" should be changed to
"below."

       By the Court,

        /s/ Dolores K. SloviterCircuit Judge

Dated: January 16, 2002

A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit

                               2